Appeal by the de*649fendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 4, 2002, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the County Court improperly resentenced him on his violation of probation because it failed to obtain an updated presentence report (see People v Segar, 295 AD2d 628 [2002]; People v Pierre-Paul, 289 AD2d 262 [2001]; People v Viruet, 288 AD2d 407 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.